DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4 remain pending. Claims 1-4 have been added. Claims 5-8 have been added. 

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 2, the claim lacks antecedent basis for “The robot controller” in line 1 of claim 2. It is unclear what robot controller applicant is referring to. 
Also, it is unclear if “a detection result obtained by the movement-amount detecting device” in line 6 is the same detection result mentioned earlier in the claim in line 3, or if it is a different detection result. (For examination purposes, they will be interpreted as the same detection result).

Regarding Claim 3, the claim lacks antecedent basis for “The robot controller” in line 1 of claim 3. It is unclear what robot controller applicant is referring to. The claim also lacks antecedent basis for “the speed, the acceleration, and the jerk” in lines 6-7. It is unclear what speed, acceleration, and jerk applicant is referring to. 

Regarding Claim 6, claim 6 depends on claim 6, which is improper. The claim also lacks antecedent basis for “The robot controller” in line 1, for “the robot” in line 2, for “the predetermined reporting or the moving” in line 2, for “the stand-by position” in line 2, for “the pattern” in line 3, and for “the predetermined reference” in line 3 of claim 6. It is unclear what applicant is referring to in this claim. (For examination purposes, examiner will treat claim 6 as if it is dependent on claim 1).

Regarding Claim 7, the claim also lacks antecedent basis for “the speed, the acceleration, and the jerk” in lines 6-7. It is unclear what speed, acceleration, and jerk applicant is referring to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ando et al (US 20190077010 A1) in view of Svein (EP 2159657 B1) (Hereinafter referred to as Ando and Svein respectively). 

Regarding Claim 1, Ando discloses a robot controller that is configured to cause a robot to follow a target, while a transfer device is moving the target, by using a detection result obtained by a movement-amount detecting device that detects an amount by which the transfer device moves the target (See at least Ando Paragraph 0027, the conveyance speed is calculated by the camera, which is interpreted as a detection result obtained by a movement-amount detecting device). 
Ando fails to disclose the robot controller performs predetermined reporting or moving the robot to a stand-by position when a pattern of at least one of a speed, an acceleration, and a jerk of the target calculated based on a detection result obtained by the movement-amount detecting device deviates from a predetermined reference.
However, Svein teaches this limitation (See at least Svein Paragraphs 0032-0038, the program is stopped and the robot is moved away from the work object and kept stationary, when the conveyor’s speed deviates from the nominal speed; See at least Svein Paragraph 0014, the suspending movement step includes positioning the robot in a waiting position, which is interpreted as moving the robot to a stand-by position; See at least Svein Paragraph 0033, the value of the speed deviating from the nominal value below a threshold speed is interpreted as a pattern of speed deviating from a predetermined reference). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Ando with Svein to move the robot to a stand-by position when the pattern of speed deviates from a predetermined reference. When the conveyor deviates from the normal operation, this can cause the robot that is synchronized with the conveyor to not be able to reach a desired part of the work object (See at least Svein Paragraph 0003). By moving the robot to a stand-by position, one can reduce the risks of mistakes by the robot (See at least Svein Paragraph 0009), which would improve the safety and efficiency of the robot. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Saito (US 5521830 A) and Boca (US 20100017033 A1) (Hereinafter referred to as Saito and Boca respectively). 

Regarding Claim 3, Ando discloses the robot controller that is configured to cause a robot to follow a target, while a transfer device is moving the target (See at least Ando Paragraph 0027), by using a detection result obtained by a movement-amount detecting device that detects an amount by which the transfer device moves the target (See at least Ando Paragraph 0027, the conveyance speed is calculated by the camera, which is interpreted as a detection result obtained by a movement-amount detecting device) the robot controller comprising; 
a storage unit that stores detection-result related data, which is either the detection result obtained by the movement-amount detecting device or at least one of the speed, the acceleration, and the jerk (See at least Ando Paragraph 0032, the storage stores teaching data; See at least Ando Paragraphs 0054-0059, the robot uses the teaching data in the storage to determine how to perform the operation for a given conveyance speed using the override ratio)…
Ando fails to disclose wherein the robot controller is capable of displaying a time chart of at least one of the speed, the acceleration, and the jerk based on the detection-result related data stored in the storage unit. 
However, Saito teaches a time chart for the conveyor speed (See at least Saito Column 2 lines 60-Column 3 line 27 and Figures 9a-9b, a graph is created showing the conveyance speed with respect to time, which is interpreted as a time chart) and Boca discloses displaying the conveyor speed (See at least Boca Paragraph 0043, the user interface, which is operable to display images, is operable to display the conveyor speed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Ando with Saito and Boca to display a time chart of the speed. The time chart shows the variation in the conveyance speed with respect to time (See at least Saito Column 2 lines 60-Column 3 line 27 and Figures 9a-9b). Displaying the time chart would allow a user to see the conveyance speed of a target at any given point in time, which would increase the safety of the system because the user can easily identify if the target or conveyor is moving at an abnormal speed by looking at the time chart, and then make any necessary adjustments. This would also increase the operability of the system by allowing the user to access the information relating to the operation, and use the user interface to react accordingly based on the detected data. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Svein, and in further view of Poeschl (US 20210269187 A1) (Hereinafter referred to as Poeschl). 

Regarding Claim 4, modified Ando discloses a management system comprising: the robot controller according to Claim 1 (See Claim 1 rejection); 
Modified Ando fails to explicitly teach a host controller that receives, from the robot controller, detection-result related data, which is either the detection result obtained by the movement-amount detecting device or the at least one of the speed, the acceleration, and the jerk. 
However, Ando does teach a host controller that communicates with a robot controller (See at least Ando Paragraph 0032 and 0036, the upper-level controller is interpreted as the host controller, which can communicate with other robot controllers), the controllers may obtain the teaching data and various kinds of information from another computer (See at least Ando Paragraph 0036), the teaching data is stored in the robot controller’s storage (See at least Ando Paragraph 0032 and Figure 2, the storage stores teaching data), and that the teaching data contains a conveyance speed (See at least Ando Paragraphs 0054-0059, the teaching data includes the override ratio, which contains the time it takes for the robot to perform an operation at a conveyance speed V). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Ando to have a host controller receive the conveyance speed from the robot controller. Having a host controller allows the system to control a plurality of robots (See at least Ando Paragraph 0032). Having a plurality of robots improves the workability of the workpiece being conveyed and improves productivity (See at least Ando Paragraphs 0067-0068). In order to properly operate a plurality of robots on a workpiece, the host controller must be aware of the conveyance speed. One would be motivated to have the host controller receive the conveyance speed so that the plurality of robots can be controlled to maintain a high level of accuracy of the operation of the workpiece, even if the conveyance speed changes (See at least Ando Paragraph 0072). 
Modified Ando fails to disclose the host controller determines the predetermined reference using at least the received detection-result related data.
However, Poeschl teaches a controller that determines a predetermined reference using received detection-result data (See at least Poeschl Paragraph 0062, the control unit controls the speeds of the conveyors based on the maximum and minimum acceleration values which are determined from the measured values). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Ando with Poeschl to have the host controller determine the predetermined reference using the received detection-result data. By using the measured values as the predetermined reference, the host controller can set the reference value within normal operating values for a plurality of transferring devices. This will allow the controller to quickly detect any deviations for a plurality of transferring devices because the sensors would detect when any of the values fall outside the normal value range (See at least Poeschl Paragraph 0062). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Svein, and in further view Saito

Regarding Claim 5, modified Ando fails to disclose the pattern is a time chart of at least one of the speed, the acceleration, and the jerk.
However, Saito teaches this limitation (See at least Saito Column 2 lines 60-Column 3 line 27 and Figures 9a-9b, a graph is shown that illustrates the variation of the conveyance speed with respect to time, which is interpreted as a time chart of the pattern). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Ando with Saito to have the pattern be a time chart of the speed. The time chart shows the variation in the conveyance speed with respect to time (See at least Saito Column 2 lines 60-Column 3 line 27 and Figures 9a-9b). This would allow a user to see the conveyance speed of a target at any given point in time, which would increase the safety of the system because the user can easily identify if the target or conveyor is operating at an abnormal speed by looking at the time chart, and then make any necessary adjustments. This would also increase the operability of the system by allowing the user to access the information relating to the operation, and use the user interface to react accordingly based on the detected data. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Svein, and in further view of Sugio (US 20180333849 A1) (Hereinafter referred to as Sugio) 

Regarding Claim 6, Ando fails to disclose the robot controller performs the predetermined reporting or the moving the robot to the stand-by position when the pattern exceeds…a lower limit as the predetermined reference.
However, Svein teaches this limitation (See at least Svein Paragraphs 0032-0038, the program is stopped and the robot is moved away from the work object and kept stationary when the conveyor’s speed deviates from the nominal speed; the value of the speed deviating from the nominal value below a threshold speed is interpreted as exceeding a lower limit; See at least Svein Paragraph 0014, the suspending movement step includes positioning the robot in a waiting position, which is interpreted as moving the robot to a stand-by position). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Ando with Svein to move the robot to a stand-by position when the pattern exceeds a lower limit. When the conveyor deviates from the normal operation, this can cause the robot that is synchronized with the conveyor to not be able to reach a desired part of the work object (See at least Svein Paragraph 0003). By moving the robot to a stand-by position, one can reduce the risks of mistakes by the robot (See at least Svein Paragraph 0009), which would improve the safety and efficiency of the robot. 
Even though Svein teaches moving the robot to a stand-by position when the speed deviates from the nominal speed, modified Ando fails to explicitly disclose moving the robot to the stand-by position when the pattern exceeds… an upper limit.
However, Sugio teaches that a measure should be taken when the speed exceeds an upper limit (See at least Sugio Paragraphs 0044-0045, when the conveyor speed is above a threshold, which is interpreted as exceeding an upper limit, a notification is issued so that a measure can be taken). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Ando with Sugio to move the robot to a stand-by position when the pattern exceeds an upper limit. When the conveyor moves at a speed above a threshold, the robot that is synchronized with the conveyor may not be able to follow the conveyor (See at least Sugio Paragraph 00045). By moving the robot to a stand-by position, one can reduce the risks of mistakes by the robot, which would improve the safety and efficiency of the robot. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Svein, Saito, and Boca. 

Regarding Claim 7, Ando discloses a robot controller that is configured to cause a robot to follow a target, while a transfer device is moving the target (See at least Ando Paragraph 0027), by using a detection result obtained by a movement-amount detecting device that detects an amount by which the transfer device moves the target (See at least Ando Paragraph 0027, the conveyance speed is calculated by the camera, which is interpreted as a detection result obtained by a movement-amount detecting device), the robot controller comprising: 
a storage unit that stores detection-result related data, which is either the detection result obtained by the movement-amount detecting device or at least one of the speed, the acceleration, and the jerk (See at least Ando Paragraph 0032, the storage stores teaching data; See at least Ando Paragraphs 0054-0059, the robot uses the teaching data in the storage to determine how to perform the operation for a given conveyance speed using the override ratio); and 
a processor (See at least Ando Paragraphs 0033-0034, the cpu is interpreted as a processor)… 
Ando fails to disclose the processor… judges whether an incident occurs, wherein the incident is a deviation of a value or a pattern from a predetermined reference, wherein the values and the pattern are ones of at least one of the speed, the acceleration, and the jerk of the target calculated based on the detection result obtained by the movement-amount detecting device.
However, Svein teaches this limitation (See at least Svein Paragraphs 0032-0038, the program is stopped and the robot is moved away from the work object and kept stationary, when the conveyor’s speed deviates from the nominal speed; See at least Svein Paragraph 0033, the value of the speed deviating from the nominal value below a threshold speed is interpreted as a pattern of speed deviating from a predetermined reference). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Ando with Svein determine when the pattern of speed deviates from a predetermined reference. When the conveyor deviates from the normal operation, this can cause the robot that is synchronized with the conveyor to not be able to reach a desired part of the work object (See at least Svein Paragraph 0003). By accounting for this deviation, one can reduce the risks of mistakes by the robot (See at least Svein Paragraph 0009), which would improve the safety and efficiency of the robot. 
Modified Ando fails to disclose wherein the processor is configured to display, using a display device, comparison data showing the at least one of the speed, the acceleration, and the jerk at the time of the incident together with previous data of at least one of the speed, the acceleration, and the jerk.. 
However, Saito teaches a time chart for the conveyor speed that shows previous data of the speed (See at least Saito Column 2 lines 60-Column 3 line 27 and Figures 9a-9b, a graph is created showing the variation of conveyance speed with respect to time, which is interpreted as comparison data showing the current speed with previous data) and Boca discloses displaying the conveyor speed (See at least Boca Paragraph 0043, the user interface, which is interpreted as a display device, is operable to display the conveyor speed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Ando with Saito and Boca to display comparison data of the speed with previous data. The graph shows the variation in the conveyance speed with respect to time (See at least Saito Column 2 lines 60-Column 3 line 27 and Figures 9a-9b). Displaying the time chart allow a user to see the conveyance speed of a target at any given point in time, which would increase the safety of the system because the user can easily identify if the target or conveyor is moving at an abnormal speed by looking at the graph displayed, and then make any necessary adjustments. This would also increase the operability of the system by allowing the user to access the information relating to the operation, and use the user interface to react accordingly based on the detected data. 

Regarding Claim 8, even though Boca teaches displaying the conveyance speed, modified Ando fails to explicitly disclose the processor displays the comparison data using a scatter chart, a bar chart, and a line chart.
However, Saito teaches the comparison data is a line chart (See at least Saito Column 2 lines 60-Column 3 line 27 and Figures 9a-9b, a line chart is created for the variation of conveyor speed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Ando with Saito to display the comparison data of the speed as a line chart. The line chart shows the variation in the conveyance speed with respect to time (See at least Saito Column 2 lines 60-Column 3 line 27 and Figures 9a-9b). This would allow a user to see the conveyance speed of a target at any given point in time, which would increase the safety of the system because the user can easily identify if the target or conveyor is moving at an abnormal speed by looking at the line chart displayed, and then make any necessary adjustments. This would also increase the operability of the system by allowing the user to access the information relating to the operation, and use the user interface to react accordingly based on the detected data. 

Allowable Subject Matter
Claim 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. Applicant argues that the combination of Ando and Svein fail to disclose perform predetermined reporting or moving the robot to a stand-by position when a pattern of at least one of a speed, an acceleration, and a jerk…deviates from a predetermined reference. However, as stated above in claim 1’s 103 rejection, Svein does teach moving the robot to a stand-by position when a pattern of speed deviates from a predetermined reference. Based on Paragraph 0043 of applicant’s specification, a pattern is a fluctuation. Svein teaches moving the robot away from the work object when the speed of the conveyor, which is what the target object is on, deviates from a nominal value and falls below a threshold (See at least Svein Paragraphs 0032-0038, the robot is moved away from the work object and kept stationary, when the conveyor’s speed deviates from the nominal speed). The value of the speed deviating from the nominal value below a threshold speed is interpreted as a pattern of speed deviating from a predetermined reference (See at least Svein Paragraph 0033). Svein also teaches the suspending movement step includes positioning the robot in a waiting position, which is interpreted as moving the robot to a stand-by position (See at least Svein Paragraph 0014). For these reasons, claim 1 is still rejected under 103 over Ando in view of Svein. 
Examiner acknowledges that claim 2 overcomes the prior art, and would be allowable if applicant overcomes the 112(b) rejections. 
	Examiner acknowledges claim 3 overcome the prior art. However, the claim is now rejected over Ando in view of Boca and Saito. Saito teaches a time chart of the speed of the conveyor (See at least Saito Column 2 lines 60-Column 3 line 27 and Figures 9a-9b). 
	Claims 7-8 have been added, and are rejected over Ando in view of Svein, Boca, and Saito. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664